Citation Nr: 0514445	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to April 10, 2002, for 
the grant of a non-service-connected pension.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to May 
1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted entitlement to a non-service-
connected pension from January 14, 2003.  Although a 
September 2003 rating action granted an effective date of 
April 10, 2002, the claim for an effective date prior to 
April 10, 2002 remains before the Board because the veteran 
is presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Entitlement to a non-service-connected pension arose on 
April 17, 2000, when the RO received an April 4, 2000 private 
medical certificate, which documented hypertensive 
cardiovascular disease.  

2.  A March 2000 rating decision, which denied entitlement to 
a non-service-connected pension, became final because the 
veteran was notified of the decision by letter dated March 
20, 2000, and he did not file a notice of disagreement.  

3.  A December 2000 rating decision, which denied entitlement 
to a non-service-connected pension, became final because the 
veteran was notified of the decision by letter dated December 
21, 2000, and he did not file a notice of disagreement.  

4.  A September 2002 rating decision, which denied 
entitlement to a non-service-connected pension, became final 
because the veteran was notified of the decision by letter 
dated September 30, 2002, and he did not file a notice of 
disagreement.  

5.  Following the final September 2002 decision, the first 
claim of entitlement to a non-service-connected pension was 
filed with the RO on January 14, 2003.  


CONCLUSIONS OF LAW

1.  The March 2000, December 2000, and September 2002 rating 
decisions, which denied entitlement to a non-service-
connected pension, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004).  

2.  The criteria for an effective date prior to April 10, 
2002 for the grant of a non-service-connected pension have 
not been met.  38 U.S.C.A. §§ 1521, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 4.17 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received VA 
mental disorders examinations in January 2000, September 
2000, and July 2002 and VA general medical, heart, and 
diabetes mellitus examinations in July 2002.  The veteran 
filed several lay statements with the RO, and he declined the 
opportunity for a personal hearing.  

The RO's January 2000, May 2000, September 2000, February 
2002, June 2002, and November 2003 letters and the September 
2003 statement of the case informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to an effective date prior to April 10, 2002
for the grant of a non-service-connected pension

As a result of the veteran's permanent and total disability 
due to multiple joint arthritis, hypertensive cardiovascular 
disease, diabetes mellitus, and depressive disorder, the 
February 2003 rating decision granted entitlement to a non-
service-connected pension from January 14, 2003.  Pension is 
payable to a veteran who has served for 90 days or more 
during a period of war and who is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct.  See 38 U.S.C.A. § 1521.  
The September 2003 rating action granted an effective date of 
April 10, 2002 for the grant of entitlement to a non-service-
connected pension.  

Contending that a non-service-connected pension was warranted 
retroactively from the date of a November 19, 1999 
application, the veteran perfected a timely appeal of the 
effective date.  Where disability pension entitlement is 
established based on a claim received by VA on or after 
October 1, 1984, the pension award may not be effective prior 
to the date of receipt of the pension claim unless the 
veteran specifically claims entitlement to retroactive 
benefits.  The claim for retroactivity may be filed 
separately or included in the claim for disability pension, 
but it must be received by VA within one year from the date 
on which the veteran became permanently and totally disabled.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.151(b).  

VA regulations state that the effective date for evaluation 
and award of a pension based on a claim reopened after final 
disallowance will be the date entitlement arose or the date 
of receipt of the claim, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If, within one year from the 
date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 C.F.R. 
§ 3.400(b)(ii)(B).  

The Board will first consider the date on which the veteran 
became permanently and totally disabled.  All veterans who 
are basically eligible and who are unable to secure and 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated 
as permanently and totally disabled.  38 C.F.R. § 4.17; 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  A July 15, 2002 
VA general medical examination report, which documented 
degenerative joint disease in the knees, ankles, and feet, 
and gouty arthritis in the feet, was constructively in the 
possession of the VA on July 15, 2002.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  An April 4, 2000 
private medical certificate, which documented hypertensive 
cardiovascular disease, was filed with the RO on April 17, 
2000.  An April 3, 2002 private medical certificate, which 
documented diabetes mellitus, was filed with the RO on April 
10, 2002.  The July 15, 2002 VA diabetes mellitus examiner 
opined that the onset of the veteran's diabetes mellitus was 
two years prior to the July 15, 2002 VA examination, or on 
July 15, 2000.  An October 13, 1990 private medical 
certificate, which documented major depressive disorder, was 
filed with the RO on November 19, 1999.  Job rejections for 
medical reasons, which at the time included only depressive 
disorder, dated September 15, 1999 and December 1, 1999 were 
filed with the RO on December 13, 1999.  A job rejection for 
medical reasons, which at the time included only depressive 
disorder, dated March 8, 1998 was filed with the RO on 
April 17, 2000.  Job rejections for medical reasons dated 
January 18, 2001; January 22, 2001; and February 5, 2001 were 
filed with the RO on May 10, 2001.  

Prior to April 17, 2000, the veteran's major depressive 
disorder by itself was insufficient to make a finding of 
permanent and total disability.  The January 2000 and 
September 2000 VA mental disorders examiners stated a global 
assessment function score of 60, which represented only 
moderate difficulty in social functioning.  On April 17, 
2000, however, the RO received documentation of hypertensive 
cardiovascular disease, which meant that the veteran had two 
disabilities preventing him from earning a living driving a 
taxi.  On April 10, 2002, the RO received documentation of 
diabetes mellitus, which meant that the veteran had three 
disabilities standing in the way of his livelihood.  On July 
15, 2002, the RO received documentation of degenerative joint 
disease in the knees, ankles, and feet, and gouty arthritis 
in the feet, which meant that the veteran had four 
disabilities blocking his ability to earn a living.  The 
veteran also presented six letters from potential employers 
who rejected him for medical reasons.  

Resolving all reasonable doubt in the veteran's favor, 
entitlement to a non-service-connected pension arose on the 
earliest date that the RO received documentation of at least 
two of the veteran's four disabilities, which was on April 
17, 2000.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.  The date of receipt of evidence from a private 
physician will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician and shows the reasonable probability of entitlement 
to benefits.  38 C.F.R. § 3.157(b)(2).  

The Board will next consider the date of receipt of the 
claim.  In this case, the March 2000 rating decision, which 
denied entitlement to a non-service-connected pension, became 
final because the veteran was notified of the decision by 
letter dated March 20, 2000, and he did not file a notice of 
disagreement.  The December 2000 rating decision, which 
denied entitlement to a non-service-connected pension, became 
final because the veteran was notified of the decision by 
letter dated December 21, 2000, and he did not file a notice 
of disagreement.  The September 2002 rating decision, which 
denied entitlement to a non-service-connected pension, became 
final because the veteran was notified of the decision by 
letter dated September 30, 2002, and he did not file a notice 
of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  

The provisions of 38 C.F.R. § 3.400(b)(ii)(B) do not help the 
veteran because the claims filed prior to April 10, 2002 were 
addressed by the final March 2000, December 2000, and 
September 2002 rating decisions.  Prior to April 10, 2002, 
the veteran filed the following claims:  (1) a September 19, 
1999 informal claim, which was filed with the RO on October 
9, 1999; (2) a November 3, 1999 formal application, which was 
filed with the RO on November 19, 1999; (3) a December 3, 
1999 formal application, which was filed with the RO on 
December 13, 1999; (4) an April 4, 2000 private medical 
certificate, which was filed with the RO on April 17, 2000; 
(5) a September 12, 2000 VA mental disorders examination 
report, which was constructively in the possession of the VA 
on September 12, 2000; (6) a September 29, 2000 VA social 
worker report, which was constructively in the possession of 
the VA on September 29, 2000; (7) a March 27, 2001 private 
medical certificate, which was filed with the RO on May 10, 
2001; (8) a March 28, 2001 private medical certificate, which 
was filed with the RO on May 10, 2001; (9) a January 18, 2001 
job rejection letter, which was filed with the RO on May 10, 
2001; (10) a January 22, 2001 job rejection letter, which was 
filed with the RO on May 10, 2001; (11) a February 1, 2001 
job rejection letter, which was filed with the RO on May 10, 
2001; (12) a November 26, 2001 informal claim, which was 
filed with the RO on November 29, 2001; and (13) a February 
11, 2002 informal claim, which was filed with the RO on 
February 12, 2002.  

None of these claims can be considered for the date of 
receipt of the claim because they were addressed by the final 
March 2000, December 2000, and September 2002 rating 
decisions.  Instead, following the final September 2002 
rating decision, the first claim of entitlement to a non-
service-connected pension was filed with the RO on January 
14, 2003.  The veteran reported that he had stopped working 
as a taxi driver in early 1998 because of his physical 
conditions.  

January 14, 2003, which is the later of the January 14, 2003 
date of receipt of the claim and the April 17, 2000 date that 
entitlement to a non-service-connected pension arose, is the 
correct effective date for the grant of the veteran's non-
service-connected pension.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Therefore, there is no basis upon which to grant an 
effective date prior to April 10, 2002.  

ORDER

Entitlement to an effective date prior to April 10, 2002 for 
the grant of a non-service connected pension is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


